         Case 4:20-cv-00338-JAJ-CFB Document 6 Filed 11/25/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF IOWA



Huguette Nicole Young

                                              CIVIL NUMBER: 4:20-cv-00338-JAJ-CFB
                        Plaintiff(s),

 v.                                           JUDGMENT IN A CIVIL CASE

Frank Cownie, in his official capacity as
mayor of Des Moines, IA

                        Defendant(s),


         JURY VERDICT. This action came before the Court for trial by jury. The issues have
 been tried and the jury has rendered its verdict.


      ✔ DECISION BY COURT. This action came before the Court. The issues have been
 considered and a decision has been rendered.



         IT IS ORDERED AND ADJUDGED:
The case is dismissed. Judgment entered in favor of defendant against plaintiff. Case closed




 Date: November 25, 2020
                                                      CLERK, U.S. DISTRICT COURT


                                                      /s/ K. Watson
                                                      _____________________________
                                                      By: Deputy Clerk
